Citation Nr: 0115347	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than May 18, 
1999 for an evaluation in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Jaques P. DePlois, Attorney



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1971 and again from April 1974 to November 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an RO rating action of February 1999, which 
granted service connection and a 30 disability rating for 
PTSD effective October 28, 1997, and from an RO rating action 
of January 2000, which assigned a 100 percent disability 
rating effective May 18, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2. The veteran's initial claim for service connection for 
PTSD was received by the RO on October 28, 1997 (many years 
after service), and the RO granted service connection and 
compensation effective from that date.

3.  The veteran's claim for an effective date prior to May 
18, 1999 for a rating in excess of 30 percent for PTSD, stems 
from disagreement with the initial grant of service 
connection.  

4.  Prior to May 18, 1999, the veteran's PTSD did not cause 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

5.  A VA outpatient treatment record dated May 18, 1999 
indicated that the veteran's PTSD was growing more severe.  
VA examination reports dated in June and August 1999 showed 
that the veteran's Global Assessment of functioning (GAF) 
decreased from 50 to 30.

6.  It is not factually ascertainable from the evidence of 
record that the veteran's PTSD increased in severity in prior 
to May 18, 1999. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 28, 
1997, for an award of service connection and compensation for 
PTSD, have not been met. 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (2000).

2.  An effective date earlier than May 18, 1999 for a rating 
in excess of 30 percent for the veteran's service-connected 
PTSD is not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.400 and 4.130, DC 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
in many cases for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, however, the RO has met its duty to assist the 
veteran in the development of his claims under the Veterans 
Claims Assistance Act.  By virtue of the July 2000 statement 
of the case, the veteran was given notice of the law and 
regulations under which these claims are decided as well as 
notice of the information and evidence necessary to support 
his claims for earlier effective dates.  Additionally, the RO 
has assisted the veteran in obtaining any evidence necessary 
to substantiate the claims.  The veteran has not referenced 
any unobtained evidence that might aid his claims or might be 
pertinent to the bases of the denial of these claims.  The RO 
has made reasonable efforts to obtain relevant records and it 
appears that all evidence identified by the veteran relative 
to these claims has been obtained and associated with the 
claims folder.  

Therefore, VA has satisfied its duties to inform and assist 
the veteran with regard to these issues and the RO has done 
everything reasonably possible to assist the veteran with his 
claims for earlier effective dates.  Inasmuch as the Board's 
determinations here are based on the effective date 
provisions of the law and regulations, further development 
regarding the evidence would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


I.  Factual Background

A.  Procedural Facts

On October 28, 1997, the RO received the veteran's initial 
claim for compensation benefits, for service connection for 
PTSD.  

In a February 1999 decision, the RO granted service 
connection for PTSD and assigned the disability a 30 percent 
evaluation effective October 28, 1997, the date of his 
initial claim.  The RO notified the veteran later that month. 

In June 1999, the RO received a statement from the veteran 
indicating that his PTSD had worsened.  In a December 1999 
statement the veteran, through his attorney, expressed 
disagreement with both the amount of the rating and the 
effective date of grant of service connection and 
compensation.

In a January 2000 decision, the RO evaluated the veteran's 
service-connected PTSD as 100 percent disabling effective May 
18, 1999.  Notice of this determination was provided to the 
veteran the following month, in February 2000.

In a May 2000 statement, the veteran's attorney effectively 
filed a notice of disagreement (NOD) taking issue with the 
RO's choice of May 18, 1999 as the effective date for the 100 
percent rating.  

A statement of the case was issued to the veteran in July 
2000 addressing both the claim regarding the effective date 
for the initial grant of service connection and compensation 
and the claim regarding an evaluation higher than 30 percent 
from an effective date prior to May 18, 1999. 	


B.  Medical Facts

A review of the clinical evidence of record, particularly the 
VA examination reports and the records of inpatient and 
outpatient treatment, reveals that the veteran was 
hospitalized in March and April 1997 for alcohol dependency.  
At the time, his GAF was 55 and he was reportedly homeless 
and unemployed.  The veteran was hospitalized again from June 
to August 1997.  The diagnosis included PTSD and a history of 
poly-drug and alcohol abuse.  The GAF was 55 at that time 
with the highest level in the past year being 50.  

The veteran was again hospitalized by the VA for PTSD from 
September to October 1997.  His GAF was 50, with the highest 
level in the past year noted to be 45.  Symptoms reported at 
this time included chronic intrusive memories of his war 
experience, social isolation, hypervigilance, and extreme 
startle response.  The veteran denied thoughts of harm to 
self or to others, and he was found to be oriented in three 
spheres.

On VA examination in December 1997, it was noted that the 
veteran had been living in a Domiciliary since April when he 
began attending a VA PTSD program at Roseburg.  Prior to that 
he was reportedly homeless.  Symptoms were noted to include 
distrust, dreams about violence, a history of flashbacks, 
problems with temper, an aversion of crowds, and exaggerated 
startle response.  The veteran noted that he slept well, that 
he had been working as a night monitor, and that he was 
getting geared up to move on.  On mental status examination, 
it was noted that the veteran was not in distress when 
discussing Vietnam.  His affect was broad and engaging, his 
speech was normal in rate and volume, and his thought 
processes were linear and sequential.  Thought content was 
devoid of obvious psychotic symptoms.  The veteran was 
reported to be fully alert and oriented without cognitive 
deficits.  The impression on this, the veteran's first 
evaluation for PTSD, was that the veteran had functioned 
marginally poorly in general, but had done fairly well 
occupationally.  Extreme alcohol abuse was reported to be the 
most severe impairment in his life.  PTSD traits were noted 
to be vague and not sufficient to meet the DSM IV diagnostic 
criteria for PTSD.   The veteran's GAF was noted to be 75.

Subsequent VA treatment records showed that the veteran was 
working and doing well until a heart attack in September 1998 
left him unable to work.  On VA examination in December 1998, 
it was noted that the veteran had been discharged from the 
Domiciliary that prior May and had since been living in a 
friend's trailer in the town where he was born and raised.  
He had resumed his job working full time as a carpenter.  
Work was noted to have been going well prior to the heart 
attack.  It was noted that the veteran enjoyed time with his 
friends and found a new appreciation for life since the heart 
attack.  PTSD symptoms were noted to include: depression; 
suicidal ideation since the heart attack; anger and rage when 
drinking; disturbing dreams and sleeplessness; difficulty 
dealing with crowds; and an easy startle response.  The 
veteran was not in any mental health treatment program at 
this time.   On mental status examination, it was noted that 
the veteran showed no anxiety distress when discussing events 
in Vietnam, nor at any other time during the interview.  His 
affect was mildly depressed and agitated, and his speech was 
normal in rate and volume.  Thought processes were linear and 
sequential and thought content was negative for any obvious 
psychotic symptoms.  He was fully alert and oriented with no 
cognitive defects.  The impression was that the veteran met 
the DSM-IV criteria for PTSD, and was moderately impaired, 
socially and occupationally.  The veteran's GAF was 50, with 
a high GAF over the past year of 60.

Progress notes on include a May 18, 1999 finding that the 
veteran's PTSD was getting worse and that the veteran had 
increased anger and was breaking things.  It was noted that 
the veteran wanted to go back into a PTSD program. 

In June 1999 the veteran asked for hospital admission due to 
increased nightmares and flashbacks of Vietnam.  The 
veteran's GAF was 50 with a high GAF in the past year of 45.  

On VA examination in August 1999, the veteran reported a 
marked increase in PTSD symptoms after a camping trip.  
Symptoms included daily recurrent intrusive thoughts about 
Vietnam; severe survivor's guilt; nightmares; sleep problems; 
increased startle response; increased fears regarding crowds 
and paranoia regarding Vietnamese people surrounding his 
trailer; and intense psychological distress at exposure to 
any event that symbolized or resembled his Vietnam 
experiences.  It was noted that the veteran showed a markedly 
diminished interest in significant activities and was 
displaying detachment or estrangement from others.  It was 
further noted that the veteran spent much of his day trying 
to control his emotions, and that he was afraid of losing his 
temper and doing something that he would regret.  
Additionally, the Vietnam had difficulty concentrating, 
extreme hypervigilance, and exaggerated startle response.  
The examiner indicated that the veteran was clearly 
unemployable at the present and that there was no possibility 
of his returning to gainful employment in the future.  His 
social life was restricted and he has had no periods of 
remission with regard to his diagnosis to his PSTD.  The 
veteran was totally occupationally impaired and was 
experiencing severe social impairment as a result of his 
PTSD.  The diagnosis was PTSD chronic and severe and the 
veteran's GAF was 30.  His behavior at this point was found 
to be dominated by his PTSD symptoms.      


II.  Analysis


A.  Earlier Effective Date for Grant of Service Connection 
for PTSD

The veteran expressed disagreement with the October 28, 1997 
effective date of the initial grant of service connection for 
PTSD.   While essentially claiming entitlement to an earlier 
effective date, the veteran has not indicated any specific 
date that he believes should be the effective date of the 
award of service connection and compensation. 

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).

The veteran was last separated from active duty on November 
7, 1974.  The claims file shows his initial compensation 
claim was received by the RO on October 28, 1997, requesting 
service connection for PTSD.  The file discloses no earlier 
formal or informal claim for this particular benefit.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  

The veteran essentially argues that service connection for 
his PTSD should be effective earlier than October 28, 1997.  
However, his claim has no merit under the law on effective 
dates, which unequivocally provides that, when a claim is 
filed more than a year after service, the award of service 
connection and compensation may be no earlier than the date 
the VA receives the application for the benefit.  Here, the 
veteran's original claim for service connection for PTSD was 
received on October 28, 1997, many years after service, and 
October 28, 1997 is the earliest effective date permitted by 
law.  Furthermore, the RO correctly made payment, pursuant to 
the award, effective from November 1, 1997, in accordance 
with legal authority that mandates that the period of payment 
is to commence on the first of the month following the month 
in which the award became effective.  38 U.S.C.A. § 5111; 38 
C.F.R. § 3.31.

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for 
PTSD, and the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


B.  Evaluation for PTSD prior to the May 18, 1999. 

Controlling law and regulations provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a) (West 1991).  

The law provides that increased ratings are effective as of 
the date of receipt of claim, or date entitlement arose 
(i.e., when it is factually shown that the requirements for 
the increased rating are met), whichever is later; an 
exception to this rule is that the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received by the VA within one year after that date.  38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

Under the schedular criteria which were made effective from 
November 1996, a 50 percent evaluation will be assigned for 
PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 38 
C.F.R. § 4.130 (2000).

A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

In reaching a determination as to the veteran's entitlement 
to an effective date earlier than May 18, 1999, for the 
assignment of a disability rating for PTSD in excess of 30 
percent, the Board must consider not only the procedural 
development contained in the veteran's claims file as to this 
issue, but also the pertinent clinical evidence of record as 
to the severity of the veteran's PTSD.  Here, upon such 
consideration, the Board finds that an effective date earlier 
than May 18, 1999, is not warranted for a disability rating 
in excess of 30 percent for the veteran's PTSD.

With respect to the procedural development as to this issue, 
the Board notes that the RO received the veteran's original 
claim for service connection on October 28, 1997.  By way of 
a February 1999 rating decision, the veteran was granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective October 28, 1997. 

Thereafter, in statements dated in June and December 1999, 
the veteran expressed disagreement with the initial 30 
percent rating and asserted that a higher rating was in 
order.  Accordingly, then, the veteran's disagreement as to 
the RO's initial assignment of a 30 percent disability rating 
is part of the veteran's original claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In Fenderson, the United States Court of Appeals for Veterans 
Claims (known previously as the United States Court of 
Veterans Appeals, prior to March 1, 1999) (hereinafter Court) 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.

While the RO granted a 100 percent schedular rating for PTSD 
by way of a January 2000 decision, the Board points out that 
this decision constituted only a partial grant of the 
veteran's claim, since it assigned an effective from May 18, 
1999, instead of from October 28, 1997.  

The veteran's subsequent NOD requesting an earlier effective 
date for the 100 percent rating is essentially merely a 
reiteration of the ongoing claim for a rating in excess of 30 
percent for PTSD for the remaining "stage" from October 28, 
1997 to May 18, 1999.  Accordingly, then, the veteran's 
disagreement as to the RO's initial assignment of a 30 
percent disability rating and the veteran's disagreement to 
the RO's assignment of an effective date of May 18, 1999 for 
the 100 percent rating are part of the veteran's original 
claim.  See Fenderson, supra. 

As discussed above, the effective date of an award based on 
an original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof.  See 38 U.S.C.A. § 5110(a).  Here, the 
record unequivocally indicates that the veteran's original 
claim for benefits was received on October 28, 1997.  Given 
the Board's determination that the veteran's current claim 
effectively expressed the veteran's disagreement with the 
RO's initial 30 percent evaluation in February 1999 and that 
this disagreement is part of the veteran's original claim, 
the date of the claim must be October 28, 1997.

With respect to the evaluation assigned the veteran's PTSD 
for the "stage" between the date of the claim, October 28, 
1997, and the effective date of 100 percent rating, May 18, 
1999, the Board must conclude that the clinical evidence of 
record does not show that the veteran's service-connected 
disorder became so severe as to warrant than 30 percent 
disabling prior to May 18, 1999.  

As noted in the facts above, prior to May 1999, the veteran 
was working full time (until his heart attack), he was living 
independently, and he had a GAF ranging from 50-75.  It is 
not until May 18, 1999 that the veteran's PTSD was first 
shown to be growing worse.  Furthermore, it was not until the 
August 1999 examination report that the true severity of the 
veteran's decreasing disability was shown with the assignment 
of a GAF of 30.  

As discussed above under the applicable criteria for 
evaluating the veteran's PTSD, 
the next higher evaluation of 50 percent is not warranted 
until there is evidence that PTSD resulted in the veteran's 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

As these facts are not shown, it is not factually 
ascertainable that the veteran's PTSD symptomatology grew 
more severe on some date prior to May 18, 1999.  Therefore, 
the effective date for a rating in excess of 30 percent may 
be no earlier than May 18, 1999.  

In accordance with 38 U.S.C.A. § 5110 and 38 C.F.R. §§ 3.400 
and 4.130, the Board finds that the correct effective date 
for assignment of a rating in excess of 30 percent for PTSD 
is May 18, 1999.  For these reasons, the claim for an earlier 
effective date than May 18, 1999 for a rating in excess of 30 
percent for PTSD is denied.



ORDER

An earlier effective date than October 28, 1997, for the 
award of service connection and compensation for PTSD, is 
denied.

An effective date earlier than May 18, 1999 for an evaluation 
in excess of 30 percent for PTSD, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

